[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                               ________________________
                                                                   FILED
                                      No. 09-12234        U.S. COURT OF APPEALS
                               ________________________     ELEVENTH CIRCUIT
                                                            DECEMBER 22, 2010
                                                                 JOHN LEY
                      D. C.   Docket No. 06-00095 CV-3-MCR/EMT CLERK

SONY ROY, RAYMONDE L. ROY,

                                                                         Plaintiffs-Appellants,

                                             versus

BOARD OF COUNTY COMMISSIONERS WALTON
COUNTY FLORIDA, KENNETH PRIDGEN, et. al,

                                                                       Defendants-Appellees.

                               ________________________

                      Appeal from the United States District Court
                          for the Northern District of Florida
                            _________________________

                                    (December 22, 2010)

Before TJOFLAT, ANDERSON, and ALARCON,* Circuit Judges.

PER CURIAM:

________________

*Honorable Arthur L. Alarcon, United States Circuit Judge for the Ninth Circuit, sitting by
designation.
       This case involves plaintiffs’ suit against several county officials involved in

zoning decisions adversely affecting plaintiffs, as well as against several

neighboring property owners who filed challenges with the county zoning officials

asserting that plaintiffs’ actions were in violation of certain zoning laws. The

district court dismissed a number of plaintiffs’ claims, and later granted summary

judgment with respect to others. We have had the benefit of excellent oral

argument, and have given the case very careful consideration.

       Except for their takings claim,1 plaintiffs’ briefs on appeal do not fairly

present any challenge to the district court’s rulings dismissing certain of plaintiffs’

claims pursuant to Fed.R.Civ.P. 12(b)(6). Accordingly, any such challenge is

deemed abandoned.2

       With respect to plaintiffs’ takings claim, the district court held that the claim

was not ripe because plaintiffs’ complaint contains no allegation that the plaintiffs

brought a claim for inverse condemnation against the County in state court.

Although plaintiffs’ brief on appeal does challenge the district court’s denial of


       1
                Plaintiffs’ brief on appeal may also fairly raise a procedural due process claim.
The district court dismissed that claim pursuant to Rule 12(b)(6) because plaintiffs failed to
allege that the county failed to provide constitutionally adequate procedures or that there was no
state court recourse available to correct the County’s actions. Plaintiffs’ brief on appeal has not
challenged this rationale of the district court, and has not demonstrated that there were no
procedures available to challenge the County’s actions.
       2
               In any event, the dismissed claims have no apparent merit.

                                                  2
their takings claim, plaintiffs do not suggest that they have now finally exhausted

an inverse condemnation claim in the state courts. Plaintiffs’ brief does suggest

that their takings claim ripened between the dismissal of their amended complaint

and the entry of final summary judgment, because their property was foreclosed on.

We doubt that such a foreclosure could substitute for an inverse condemnation suit

and thus ripen a takings claim in light of the Supreme Court’s decision in

Williamson County Regional Planning Commission v. Hamilton Bank of Johnson

City, 473 U.S. 172, 195, 105 S.Ct. 3108, 3121 (1985), which holds that a federal

constitutional takings claim is not ripe until the plaintiff has unsuccessfully

pursued a compensation claim in state court. However, we need not reach this

issue because plaintiffs failed to raise this argument in the district court, and thus

have abandoned it.

      With respect to plaintiffs’ remaining claims, the district court entered

summary judgment for defendants. Those remaining claims were brought pursuant

to 42 U.S.C. §1981, §1982, and §1985(3), as well as a Fair Housing claim pursuant

to 42 U.S.C. §3604. Each such claim required that plaintiff prove racial

discrimination. Obviously, discrimination would not be tolerated. However, we

have carefully reviewed the entire record and find no evidence of discrimination.

Although there was unfortunate confusion in the proceeding (with respect to the

                                           3
initial permission for the wall and later withdrawal thereof), there is no evidence

that the confusion involved, resulted from, or was motivated by discrimination.

Indeed, our careful review of the record can discern no evidence of discrimination

at all. Plaintiffs have failed to adduce evidence creating a genuine issue of fact

with respect to discrimination.

      For the foregoing reasons, the judgment of the district court is

      AFFIRMED.




                                          4